        3:20-cr-30056-SEM-TSH # 18         Page 1 of 4                                            E-FILED

                     IN THE UNITED STATES DISTRICT COURT
                                                                              FILED
                                                             Thursday, 17 September, 2020 10:30:09 AM
                                                                           Clerk, U.S. District Court, ILCD

                     FOR THE CENTRAL DISTRICT OF ILLINOIS                         SEP l-6:.2020
                             SPRINGFIELD DIVISION
                                                                               CLERK OF GOUR�
                                                                             U.S. DISTRICT COURT
UNITED ST ATES OF AMERICA,                     )                         CENTRAL DISTRICT OF ILLI
                                                                                                 NOIS
                                               )
                     Plaintiff,                )
                                               )   Criminal No. 20-CR-30056
       V.                                      )
                                               )   Title 18, United States Code, Sections
                                               )   2422(b); 2425; and 2428.
CHENMIN XIE,                                   )
                                               )
                     Defendant.                )

                                    I N DICTME N T

                                      COUNT ONE
                            (Attempted Enticement of a Minor)

THE GRANDJURYCHARGES:

       On or between August 28, 2020 and August 29, 2020, in Sangamon County, in the

Central District of Illinois, and elsewhere,

                                     CHENMIN XIE,

the defendant herein, used a facility and means of interstate commerce, the Internet and

a cellular telephone, to knowingly attempt to persuade, induce, and entice an individual

who he believed had not attained the age of 18 years to engage in any sexual activity for

which any person can be charged with a criminal offense, to wit, Aggravated Criminal

Sexual Abuse, in violation of Illinois statute 720 ILCS 5/11-1.60(d).

       All in violation of Title 18, United States Code, Section 2422(b).




                                               1
3:20-cr-30056-SEM-TSH # 18   Page 2 of 4
3:20-cr-30056-SEM-TSH # 18   Page 3 of 4
       3:20-cr-30056-SEM-TSH # 18   Page 4 of 4




                                          s/ Foreperson




s/ Tanner K. Jacobs
